             Case 1:18-vv-00838-UNJ Document 41 Filed 08/07/19 Page 1 of 2




          In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-0838V
                                       Filed: April 29, 2019
                                          UNPUBLISHED


    ANGELA OVERALL,

                          Petitioner,                         Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Tetanus Diphtheria
    SECRETARY OF HEALTH AND                                   acellular Pertussis (Tdap) Vaccine;
    HUMAN SERVICES,                                           Brachial Neuritis

                         Respondent.


Danielle Strait, Maglio Christopher & Toale, PA, Seattle, WA, for petitioner.
Ida Nassar, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On June 13, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered brachial neuritis causally related to an
adverse reaction from the tetanus, diphtheria, acellular pertussis (“tdap”) vaccination
she received in her left arm on February 19, 2016. Petition at 1, ¶¶ 1, 9-10. Petitioner
further alleges that she received the vaccination in the United States, has suffered the
residual effects of her injury for more than six months, and that neither she nor any
other party has filed a civil action or received compensation for her injury alleged as
vaccine caused. Id. at ¶¶ 1, 11, 14-15. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

1The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).

2   National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
         Case 1:18-vv-00838-UNJ Document 41 Filed 08/07/19 Page 2 of 2




       On April 29, 2019, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent indicates “[i]t is [his] position that petitioner suffered
brachial neuritis, and that she has satisfied the criteria set forth in the revised Vaccine
Injury Table (“Table”) and the Qualifications and Aids to Interpretation (“QAI”).” Id. at 8.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master
